SUPPLEMENT DATED MARCH 5, 2010 TO PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT D Effective April 30, 2010, the following funds of the Sun Capital Advisers Trust will change their name: Current Name New Name SCSM Dreman Small Cap Value Fund SCSM Columbia Small Cap Value Fund SCSM AIM Small Cap Growth Fund SCSM Invesco Small Cap Growth Fund Effective April 30, 2010, the sub-adviser to the SCSM Columbia Small Cap Value Fund will be RiverSource Investments, LLC.
